DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-10 and 16-20 in the reply filed on July 22, 2022 is acknowledged. The traversal is on the ground(s) that claims 11-15 have been amended to read on acute lung injury. See pages 5-6 in the remarks. This is found persuasive; therefore, the requirement mailed June 23, 2022 is hereby withdrawn.
Status of Claims
Claims 1-20 are pending and under examination.
Priority
	The present application, filed May 8, 2020 claims priority from provisional application 62/845,568, filed May 9, 2019, provisional application 62/845,576, filed May 9, 2019, and provisional application 62/845,578, filed May 9, 2019.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted October 1, 2020 and April 8, 2022 comply with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements were considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on May 20, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 16/869,939 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in the preamble “A method of treating and/or inhibiting acute lung injury in a mammal” and also recites the active step “administering to a mammal a therapeutically effective amount of a peptidomimetic small molecule modeled after an HMGB1 antagonist tetramer peptide”. The scope of the claim is unclear because there is a lack of nexus between the preamble and the body of the claim. There are two mammalian populations recited; the mammal in need of treating or inhibiting acute lung injury recited in the preamble and the mammal receiving the administered peptidomimetic recited in the body of the claim. It is unclear the mammal receiving the peptidomimetic is the mammal having acute lung injury treated or inhibited. Claims 2-10, 16 and 17 which depend from claim 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as these claims incorporate by dependency the indefiniteness of claim 1. The indefiniteness of claims 2-10, 16 and 17 can be overcome with an amendment that clarifies the patient population. For example, the claim could recite “A method of treating and/or inhibiting acute lung injury in a mammal, comprising administering to [[a]] the mammal a therapeutically effective amount of a peptidomimetic small molecule modeled after an HMGB1 antagonist tetramer peptide.”. 
Claim 11 recites in the preamble “A method of treating and/or inhibiting the acute lung injury effects of COVID-19 or other SARS viruses in a mammal” and also recites the active step “administering to a mammal a therapeutically effective amount of a peptidomimetic small molecule modeled after an HMGB1 antagonist tetramer peptide”. The scope of the claim is unclear because there is a lack of nexus between the preamble and the body of the claim. There are two mammalian populations recited; the mammalian population recited in the preamble that have acute lung injury effects of COVID-19 or other SARS viruses and the mammalian population recited in the body of the claim the peptidomimetic is administered to. The two populations are not necessarily coextensive as claimed and it is unclear that the mammal receiving the peptidomimetic is the same mammal having acute lung injury effects of COVID-19 or other SARS viruses treated or inhibited. Claims 12-15 which depend from claim 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as these claims incorporate by dependency the indefiniteness of claim 11. The indefiniteness of claims 11-15 can be overcome with an amendment that clarifies the patient population. For example, the amendment to claim 11 could recite “A method of treating and/or inhibiting the acute lung injury effects of COVID-19 or other SARS viruses in a mammal, comprising administering to [[a]] the mammal a therapeutically effective amount of a peptidomimetic small molecule modeled after an HMGB1 antagonist tetramer peptide.”. 
Claim 18 recites “A method of treatment of acute lung injury, comprising identifying a human patient exhibiting symptoms of acute lung injury, and administering a modified P5779 with at least one azatide linkage.”. The scope of the claim is indefinite because there is a lack of nexus between the intention of treating acute lung injury, identify a human exhibiting symptoms of acute lung injury and administering a modified P5779 with at least one azatide linkage. It is unclear to whom or what the P5779 is administered. Claims 19 and 20 which depend from claim 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as these claims incorporate by dependency the indefiniteness of claim 18. Clarifying the claim as a whole would overcome the indefiniteness rejection. An amendment such as “A method of treatment of acute lung in a human patient exhibiting symptoms of acute lung injury, comprising administering a modified P5779 with at least one azatide linkage to the human patient.” would overcome the rejection of claims 18-20 under 35 U.S.C. 112(b). 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 6-10, 16 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claimed invention is directed to inhibiting or treating acute lung injury in a mammal with the administration of a therapeutically effective amount of a peptidomimetic small molecule modeled after an High Mobility Group Box 1 (HMGB) antagonist tetramer peptide. See claims 1-10, 16 and 17. Dependent claim 2 requires the peptidomimetic small molecule modeled after an HMGB1 antagonist tetramer peptide to have at least one azatide linkage. Dependent claim 3 requires the peptidomimetic small molecule modeled after P5779, an HMGB1 antagonist tetramer peptide, with at least one terminal peptide bond replaced with an azatide linkage. Dependent claim 4 requires the peptidomimetic small molecule to be modeled after P5779, an HMGB1 antagonist tetramer peptide with the terminal peptide bonds replaced with an azatide linkage. Dependent claim 5 requires the requires the peptidomimetic small molecule modeled after an HMGB1 antagonist tetramer peptide to K883.
Peptidomimetics are small protein-like chains designed to mimic a peptide that typically arise either from modification of an existing peptide or by designing similar systems that mimic peptides, such as peptoids or -peptides. See https://en.wikipedia.org/wiki/Peptidomimetic. The broadest reasonable scope of the claimed peptidomimetic small molecules includes any small protein-like chain that mimics any HMGB1 antagonist tetramer peptide. The claimed peptidomimetics may have any structure that mimics a tetramer peptide. The claimed peptidomimetics many have any amino acid sequence that mimics the antagonistic function of an HMGB1 antagonist tetramer peptide. 
Applicants reduced to practice a single subgenus and a single species of peptidomimetic small molecule modeled after an HMGB1 antagonist tetramer peptide. The single subgenus is modified P5779 represented by the structure 
    PNG
    media_image1.png
    270
    480
    media_image1.png
    Greyscale
wherein R1 or R2 is C or N and at least one of R1 and R2 is N to provide an azatide linkage. The single species is the peptidomimetic K883. The modified P5779 is modeled after the HMGB1 antagonist P5779. P5779 has the structure 
    PNG
    media_image2.png
    277
    424
    media_image2.png
    Greyscale
. K883 has the structure of the modified P5779 above where both R1 and R2 are N to provide an azatide linkage. K883 is similar to P5779; it binds to MD-2 and the TLR4:MD-2 complex and has similar docking and molecular dynamics as P5779. See paragraphs [000204 -000206] in the specification. There are no other peptidomimetic small molecule modeled after an HMGB1 antagonist tetramer peptide reduced to practice other than the modified P5779 represented by the structure 
    PNG
    media_image1.png
    270
    480
    media_image1.png
    Greyscale
wherein R1 or R2 is C or N and at least one of R1 and R2 is N to provide an azatide linkage and K883. The prior art does not describe any peptidomimetic small molecules modeled after an HMGB1 antagonist tetramer peptide. The prior art and specification only discuss one species of HMGB1 antagonist tetramer peptide. The single HMGB1 antagonist tetramer peptide discussed is P5779. See e.g., Yang et al. (“MD-2 is required for disulfide HMGB1-dependent TLR4 signaling”, The Journal of Experimental Medicine, 2015, p. 5-14, cited in the IDS filed October 1, 2020). There is no discussion in the prior art or specification of structural features shared by the peptidomimetic small molecules modeled after an HMGB1 antagonist tetramer peptide or HMGB1 antagonist tetramers nor is there a correlation between the structure and function disclosed in the prior art or specification that would allow a person skilled in the art to recognize members of the claimed genus of peptidomimetic small molecule modeled after an HMGB1 antagonist tetramer peptide. There is no evidence that P5579 is representative of the genus of HMGB1 antagonist tetramer peptides and there is no evidence that the modified P5779 represented by the structure 
    PNG
    media_image1.png
    270
    480
    media_image1.png
    Greyscale
wherein R1 or R2 is C or N and at least one of R1 and R2 is N to provide an azatide linkage and K883 are representative of the genus of peptidomimetic small molecules modeled after an HMGB1 antagonist tetramer peptide. Consequently, there is no information about what structural features are required in a peptidomimetic small molecule modeled after an HMGB1 antagonist tetramer peptide. 
Because P5779 is not representative of the entire claimed genus of HMGB1 antagonist tetramer peptide and the modified P5779 represented by the structure 
    PNG
    media_image1.png
    270
    480
    media_image1.png
    Greyscale
wherein R1 or R2 is C or N and at least one of R1 and R2 is N to provide an azatide linkage and K883 are not representative of the entire genus of peptidomimetic small molecule modeled after an HMGB1 antagonist tetramer peptide and the specification and prior art do not disclose structural features shared by the members of the genus, the description of P5779, modified P5779 represented by the structure 
    PNG
    media_image1.png
    270
    480
    media_image1.png
    Greyscale
wherein R1 or R2 is C or N and at least one of R1 and R2 is N to provide an azatide linkage and K883 are not sufficient to describe the claimed genus of peptidomimetic small molecules modeled after an HMGB1 antagonist tetramer peptide. Accordingly, the specification does not provide a representative number of species or sufficient common structural features to show possession of the claimed genus as a whole at the time of the effective filing date of the claimed invention. Therefore, the specification fails to satisfy the written description requirement of 35 U.S.C. 112 (a) with respect to the full scope of claim 1. Claims 2-4, 6-10, 16 and 17 which depend from claim 1 are rejected under 35 U.S.C. 112(a), as these claims incorporate by dependency the lack of adequate written description of claim 1. A claim directed to treating and/or inhibiting acute lung injury in a mammal comprising administering to the mammal a therapeutically effective amount of modified P5779 represented by the structure 
    PNG
    media_image1.png
    270
    480
    media_image1.png
    Greyscale
wherein R1 or R2 is C or N and at least one of R1 and R2 is N to provide an azatide linkage would be fully supported by the specification. For this reason, claim 3-5 are not rejected under 35 U.S.C. 112(a).

Claims 11 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claimed invention is directed to inhibiting or treating the acute lung injury effects of COVID-19 or other SARS viruses in a mammal with the administration of a therapeutically effective amount of a peptidomimetic small molecule modeled after an High Mobility Group Box 1 (HMGB) antagonist tetramer peptide. See claims 11-15. Dependent claim 12 requires the peptidomimetic small molecule modeled after an HMGB1 antagonist tetramer peptide to have at least one azatide linkage. Dependent claim 13 requires the peptidomimetic small molecule modeled after P5779, an HMGB1 antagonist tetramer peptide, with at least one terminal peptide bond replaced with an azatide linkage. Dependent claim 14 requires the peptidomimetic small molecule to be modeled after P5779, an HMGB1 antagonist tetramer peptide with the terminal peptide bonds replaced with an azatide linkage. Dependent claim 15 requires the requires the peptidomimetic small molecule modeled after an HMGB1 antagonist tetramer peptide to K883.
Peptidomimetics are small protein-like chains designed to mimic a peptide that typically arise either from modification of an existing peptide or by designing similar systems that mimic peptides, such as peptoids or B-peptides. See https://en.wikipedia.org/wiki/Peptidomimetic. The broadest reasonable scope of the claimed peptidomimetic small molecules includes any small protein-like chain that mimics any HMGB1 antagonist tetramer peptide. The claimed peptidomimetics may have any structure that mimics a tetramer peptide. The claimed peptidomimetics many have any amino acid sequence that mimics the antagonistic function of an HMGB1 antagonist tetramer peptide. 
Applicants reduced to practice a single subgenus and a single species of peptidomimetic small molecule modeled after an HMGB1 antagonist tetramer peptide. The single subgenus is modified P5779 represented by the structure 
    PNG
    media_image1.png
    270
    480
    media_image1.png
    Greyscale
wherein R1 or R2 is C or N and at least one of R1 and R2 is N to provide an azatide linkage. The single species is the peptidomimetic K883. The modified P5779 is modeled after the HMGB1 antagonist P5779. P5779 has the structure 
    PNG
    media_image2.png
    277
    424
    media_image2.png
    Greyscale
. K883 has the structure of the modified P5779 above where both R1 and R2 are N to provide an azatide linkage. K883 is similar to P5779; it binds to MD-2 and the TLR4:MD-2 complex and has similar docking and molecular dynamics as P5779. See paragraphs [000204 -000206] in the specification. There are no other peptidomimetic small molecule modeled after an HMGB1 antagonist tetramer peptide reduced to practice other than the modified P5779 represented by the structure 
    PNG
    media_image1.png
    270
    480
    media_image1.png
    Greyscale
wherein R1 or R2 is C or N and at least one of R1 and R2 is N to provide an azatide linkage and K883. The prior art does not describe any peptidomimetic small molecules modeled after an HMGB1 antagonist tetramer peptide. The prior art and specification only discuss one species of HMGB1 antagonist tetramer peptide. The single HMGB1 antagonist tetramer peptide discussed is P5779. See e.g., Yang et al. (“MD-2 is required for disulfide HMGB1-dependent TLR4 signaling”, The Journal of Experimental Medicine, 2015, p. 5-14, cited in the IDS filed October 1, 2020). There is no discussion in the prior art or specification of structural features shared by the peptidomimetic small molecules modeled after an HMGB1 antagonist tetramer peptide or HMGB1 antagonist tetramers nor is there a correlation between the structure and function disclosed in the prior art or specification that would allow a person skilled in the art to recognize members of the claimed genus of peptidomimetic small molecule modeled after an HMGB1 antagonist tetramer peptide. There is no evidence that P5579 is representative of the genus of HMGB1 antagonist tetramer peptides and there is no evidence that the modified P5779 represented by the structure 
    PNG
    media_image1.png
    270
    480
    media_image1.png
    Greyscale
wherein R1 or R2 is C or N and at least one of R1 and R2 is N to provide an azatide linkage and K883 are representative of the genus of peptidomimetic small molecules modeled after an HMGB1 antagonist tetramer peptide. Consequently, there is no information about what structural features are required in a peptidomimetic small molecule modeled after an HMGB1 antagonist tetramer peptide. 
Because P5779 is not representative of the entire claimed genus of HMGB1 antagonist tetramer peptide and the modified P5779 represented by the structure 
    PNG
    media_image1.png
    270
    480
    media_image1.png
    Greyscale
wherein R1 or R2 is C or N and at least one of R1 and R2 is N to provide an azatide linkage and K883 are not representative of the entire genus of peptidomimetic small molecule modeled after an HMGB1 antagonist tetramer peptide and the specification and prior art do not disclose structural features shared by the members of the genus, the description of P5779, modified P5779 represented by the structure 
    PNG
    media_image1.png
    270
    480
    media_image1.png
    Greyscale
wherein R1 or R2 is C or N and at least one of R1 and R2 is N to provide an azatide linkage and K883 are not sufficient to describe the claimed genus of peptidomimetic small molecules modeled after an HMGB1 antagonist tetramer peptide. Accordingly, the specification does not provide a representative number of species or sufficient common structural features to show possession of the claimed genus as a whole at the time of the effective filing date of the claimed invention. Therefore, the specification fails to satisfy the written description requirement of 35 U.S.C. 112 (a) with respect to the full scope of claim 11. Claim 12 which depends from claim 11 is rejected under 35 U.S.C. 112(a), claim 12 incorporates by dependency the lack of adequate written description of claim 11. A claim directed to treating and/or inhibiting the acute lung injury effects of COVID-19 and other SARS viruses in a mammal comprising administering to the mammal a therapeutically effective amount of a modified P5779 represented by the structure 
    PNG
    media_image1.png
    270
    480
    media_image1.png
    Greyscale
wherein R is C or N and at least one of R1 and R2 is N to provide an azatide linkage would be fully supported by the specification. For this reason, claims 13-15 are not rejected under 35 U.S.C. 112(a).
Summary
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Claims 1, 6-12, 16, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. There is no prior that anticipates or is obvious over claims 1-20. Thus, claims 1-20 are not rejected under 35 U.S.C §§102 and 103. 
With regard to 35 U.S.C 101, claims 18-20 were not rejected as it was concluded that the step of administering modified P5779 with a least one azatide linkage cause the claim to be eligible subject matter under 35 U.S.C 101 at step 2B. The analysis is as follows:
Step 1: Are the claims to a process, machine, manufacture of compositions of matter. Claims 18-20 are directed to a method. 
Step 2A: Are the claims directed to a law of nature, a natural phenomenon, or an abstract idea? 
Prong One: Does the claim recite an abstract idea, law of nature of natural phenomenon? Claims 18-20 recite a judicial exception. The judicial exception is “identifying a human patient exhibiting symptoms of acute lung injury”. This step could be performed mentally. Therefore, the step of identifying is considered an abstract idea. 
Prong Two: Do the claims recite additional elements that integrate the judicial exception into a practical application? The claims recite the additional step of administering a modified P5779 with at least one azatide linkage. However, the administration step is not to the patient exhibiting symptoms of acute lung injury. Therefore, the additional element does not integrate the judicial exception into a practical application.
Step 2B: Do the claims recite additional elements that amount to significantly more than the judicial exception? The additional step of administering a modified P5779 with at least one azatide linkage is significantly more than the judicial exception. Administering a modified P5779 with at least one azatide linkage in treating acute lung injury is novel and is not a well understood, routine, conventional activity in the field of treating acute lung injury. 
Therefore, the reasons above, claims 18-20 were concluded as eligible subject matter under 35 U.S.C. 101.
Conclusion
No claims is allowed.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658



/LIANKO G GARYU/Primary Examiner, Art Unit 1658